AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)                  Page 1 of 2 (Page 2 Not for Public Disclosure)


                                                  UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                    Southern District
                                                                  __________ District of
                                                                                      ofIndiana
                                                                                         __________

                            United States of America
                                       v.                                           )
                         CHRISTOPHER LAMPKINS                                       )
                                                                                    )   Case No: 1:07CR00010-001
                                                                                    )   USM No: 08435-028
Date of Original Judgment:                                        02/28/2008        )
Date of Previous Amended Judgment:                                                  )   Sara Varner
(Use Date of Last Amended Judgment if Any)                                               Defendant’s Attorney


                          ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                                   PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of ✔   u the defendant u the Director of the Bureau of Prisons u the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
           u DENIED. u       ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of   211 (151 on Ct. 1)      months is reduced to 181 (121 months on Ct. 1)            .
                                                         (Complete Parts I and II of Page 2 when motion is granted)



    The total sentence is reduced to 181 months, that is, 121 months on Count 1 and 60 months on Count 2, to be
    served consecutively.




  A CERTIFIED TRUE COPY
  Laura A. Briggs, Clerk
  U.S. District Court
  Southern District of Indiana

  By
                        Deputy Clerk




Except as otherwise provided, all provisions of the judgment dated                                  02/28/2008            shall remain in effect.
IT IS SO ORDERED.

Order Date:                       November 26, 2018
                                                                                                                  Judge’s signature


Effective Date:                                                                                          The Honorable , Chief Judge
                                 (if different from order date)                                            Printed name and title
